Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is issued in response to application filed 10/9/2020 claiming priority of provisional application 62/267821 filed 12/15/2015.
	Claims 1-20 were canceled. Claims 21-40 were added.
	Claims 21-40 are pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 21-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Denuit et al. (Denuit hereinafter) US Patent Application publication No. 20150186490 in view of Gelb et al. (Gelb hereinafter) US Patent No. 7421442 filed Sep. 30,2002 and issued Sep. 2, 2008.

Regarding Claims 21, 28, and 35, Denuit disclose a system and a method to automatically route queries to cloud-based databases (Para. 0070, Denuit), comprising: 
at least one processor; and a memory comprising instructions that, in response to execution by the at least one processor (Para. 0070, Denuit), cause the system to at least: 
receive a request (Para. 0079, Denuit) indicative of connecting to a first database to process a query of a table (Fig. 1, step 102, Para. 0016, Denuit). Denuit disclose all the limitations as stated above. However, Denuit doesn’t explicitly disclose analyze the query, based at least in part on first instructions. On the other hand, Gelb disclose a method of analyze query as shown in Col. 6, lines 13-20. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Denuit, with the teachings of Gelb. Modification would have been obvious to one of ordinary skill in the art because in the event of determining the query performance. Motivation to do so would be to improve the query performance and to determine which filed within the database being used as shown in Col. 6, lines 13-25, Gelb.
determine to connect to a second database to process the query, based at least in part on the analysis (Para. 0018, wherein the changes are asynchronously sent to multiple secondary replica corresponds to determine to connect to second database  as shown in Fig. 2, step 202, Denuit); 
generate a rewritten version of the query, based at least in part on second instructions (Para/ 0019, wherein commit the transaction corresponds to generate a rewrite version, Denuit); 
cause the rewritten version of the query to be executed on the second database (Para. 0021, wherein the changes are made in the secondary database corresponds to rewritten version, Denuit).
Also claim 35 recites;
A non-transitory computer-readable storage medium having stored thereon instructions that, upon execution by one or more computing devices (Fig. 8, Para. 0072, Denuit).
Regarding Claims 22, and 29, Denuit in view of Gelb disclose a system wherein the rewritten version of the query is adapted to partitioning of the table (Para. 0016, Denuit).
Regarding Claim 23, and 30, Denuit disclose a system wherein the query is rewritten as queries of a plurality of partitions (Para. 0017, wherein multiple secondary partitions corresponds to plurality of partitions, as further described in Para. 0033, wherein the part of the table corresponds to shard, Denuit).   
Regarding Claims 24, 31, and 38, Denuit in view of Gelb disclose a system, the memory comprising instructions that, in response to execution by the at least one processor, cause the system to at least:
obtain the connection from a connection pool associated with the second database (Para. 0082, wherein wire or wireless corresponds to pool of connections, Denuit).
Regarding Claims 25, and 32, Denuit in view of Gelb disclose a system wherein the first instructions select the connection pool, from a plurality of connection pools, based at least in part on a partition accessed by the query (Para. 0034, wherein the read and write described in Para. 0018 corresponds to query the replica and accessing the primary and secondary partition 
Regarding Claim 26, Denuit in view of Gelb disclose a system wherein the second instructions comprise compiled instructions (Fig. 8, Para. 0077, wherein the computer instruction corresponds to second instruction, Denuit).
Regarding Claims 27, 34, and 40, Denuit in view of Gelb disclose a system wherein a proxy determines to connect to the second database to process the query (Para. 0028, wherein the filter corresponds to proxy, Denuit, and Col. 5, lines 20-26, Gelb).  
Regarding Claim 33, Denuit in view of Gelb disclose a method wherein the table is horizontally partitioned (Para. 0016, Denuit).
Regarding Claim 36, Denuit in view of Gelb disclose a non-transitory computer-readable storage medium, wherein the query includes a where clause (Para. 0062, wherein part of the partition corresponds to clause, Denuit and Col. 7, lines 60-65, Gelb).
	 Regarding Claim 37, Denuit in view of Gelb disclose a non-transitory computer-readable storage medium, wherein the instructions, upon execution by the one or more computing devices, further cause the one or more computing devices to at least: 
route the rewritten query based, at least in part, on the where clause (Para. 0044, and Para. 0061, wherein adding the new (child) partition to a parent partition corresponds to route the rewritten query, Denuit).

Regarding Claim 39, Denuit disclose all the limitations as stated above. However ever, Denuit doesn’t explicitly disclose a non-transitory computer-readable storage medium, wherein the query includes a SELECT statement. On the other hand, Gelb disclose wherein the query 

Point of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANA A AL- HASHEMI whose telephone number is (571)272-4013.  The examiner can normally be reached on 8:00 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        April 13, 2021